     Case 2:21-cv-00242-SB-PVC Document 24 Filed 07/27/21 Page 1 of 2 Page ID #:112


                                                         July 27, 2021
 1
                                                             VPC
 2
                                                           JS-6
 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11

12                                             Case No.: 2:21-cv-00242-SB-PVC
13    SANDRA EDMONDS,                          Hon. Stanley Blumenfeld, Jr
14               Plaintiff,
15                                             ORDER FOR DISMISSAL WITH
          v.                                   PREJUDICE
16    MCDONALD’S CORPORATION, a
      Delaware Corporation; and Does 1-10,     Action Filed: January 11, 2021
17                                             Trial Date: November 9, 2021
                 Defendants.
18

19
20

21

22

23

24

25

26

27

28
                                                1
                               ORDER FOR DISMISSAL WITH PREJUDICE
     Case 2:21-cv-00242-SB-PVC Document 24 Filed 07/27/21 Page 2 of 2 Page ID #:113



 1          Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
 2    it, and being fully advised finds as follows:
 3          IT IS ORDERED THAT:
 4          Plaintiff Sandra Edmonds’ action against Defendant McDonald’s Corporation is
 5    dismissed with prejudice. Each party will be responsible for its own fees and costs.
 6

 7

 8

 9

10

11

12    Dated: July 27, 2021
                                                          Hon. Stanley Blumenfeld, Jr
13                                                        United States District Judge
14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                2
                               ORDER FOR DISMISSAL WITH PREJUDICE
